Citation Nr: 1047111	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether a substantive appeal received on August 27, 2007 is 
timely with respect to an April 2006 rating decision, to include 
on the basis of equitable tolling.  

2.  Whether reconsidering a claim seeking service connection for 
a thoracolumbar spine disorder is warranted.

3.  Whether reconsidering a claim seeking service connection for 
a cervical spine disorder is warranted.

4.  Entitlement to service connection for a thoracolumbar spine 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant served in the Army National Guard and Army Reserves 
from September 1962 to September 1994, which includes a period of 
active duty for training (ADT) from October 1962 to April 1963 
(basic training), as well as subsequent periods of ADT.  On 
August 28, 1971, while on ADT with the National Guard, appellant 
became disabled due to a shoulder injury incurred in the line of 
duty.  Service connection is in effect for that disability.  He 
therefore is considered a Veteran for that period of service for 
VA purposes.  He is seeking service connection for injuries that 
he contends were incurred in the same August 28, 1971 incident.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, at the RO, in June 2010.  A 
transcript of the hearing is associated with the claims file.




FINDINGS OF FACT

1.  An April 2006 rating decision was sent to the Veteran on 
April 24, 2006; the RO furnished the Veteran with a statement of 
the case on June 6, 2007; a VA Form 9 was received by the RO on 
August 27, 2007; new and material evidence was not received 
within a year of the April 2006 decision.

2.  In an unappealed April 2006 rating decision, the RO denied 
service connection for thoracolumbar and cervical spine 
disabilities. 

3.  The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes relevant official service 
department records not previously considered.  

4.  Although the Veteran sustained an acute thoracolumbar spine 
injury in the line of duty during ADT, no current thoracolumbar 
spine disability is related to service; arthritis was not 
manifest within a year of separation. 

5.  Although the Veteran sustained an acute cervical spine injury 
in the line of duty during ADT, no current cervical spine 
disability is related to service; arthritis was not manifest 
within a year of separation. 


CONCLUSIONS OF LAW

1.  The Veteran did not timely file a substantive appeal with 
regard to the April 2006 rating decision.  38 U.S.C.A. 
§§ 7104(a), 7105(a), (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302 (2009).

2.  The claim seeking service connection for a thoracolumbar 
spine disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2009).

3.  The claim seeking service connection for a cervical spine 
disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2009).

4.  A thoracolumbar spine disability was not incurred in or 
aggravated by service, and such incurrence or aggravation is not 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A cervical spine disability was not incurred in or aggravated 
by service, and such incurrence or aggravation is not presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2007 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

The September 2007 letter informed the Veteran of the date and 
bases of the previous denial of his claims.  The Veteran was also 
informed of the appropriate definitions of new and material 
evidence and of the evidence needed to substantiate the 
underlying claims.  Therefore, the September 2007 letter provided 
the notice required by the Kent decision.

Regarding the timeliness of the Veteran's VA Form 9, and 
equitable tolling, a specific letter was sent to the Veteran in 
March 2009.  Contrary to VCAA requirements, this notice was 
provided after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in the 
statement of the case and subsequent supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007).

As noted above, the appellant had active service consisting 
solely of ADT; however, service connection has been granted for a 
right shoulder disability incurred during the same service period 
at issue here; therefore, it is conceded that, during this 
period, he was disabled due to an injury incurred in the line of 
duty.  Accordingly, the appellant has substantiated his status as 
a Veteran for purposes of this appeal.  He was notified of all 
other elements of the Dingess notice, including the disability-
rating and effective-date elements of his claims, in the 
September 2007 letter.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Judge discussed with the Veteran the importance 
of ensuring that positive nexus opinions had been submitted, and 
that pertinent private treatment records were submitted.  
Moreover, the file was left open for 30 days in order to 
supplement the record.  The pertinent provisions governing 
finality of RO decisions and perfection of appeals were also 
discussed.  Such actions supplement the VCAA and comply with 
38 C.F.R. § 3.103.

In addition, the Veteran's discussion of favorable nexus evidence 
and the weight that should be applied to conflicting evidence 
demonstrates that the Veteran and his representative have actual 
knowledge of the evidence necessary to substantiate the service 
connection claims.  The Veteran and his representative also 
testified as to the Veteran's incapacity at the time the VA Form 
9 should have been submitted.  Significantly, the Court has held 
that actual knowledge of the evidence needed to substantiate a 
claim is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Given the Veteran's specific 
statements, and those of his representative, regarding his 
claims, the Board finds that the Veteran has demonstrated actual 
knowledge of the information and evidence needed to establish his 
service connection claims, as well as his claim regarding the 
timeliness of his appeal.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all available service treatment 
records, and certification was obtained as to the unavailability 
of any additional records.  Moreover, VA has obtained all of 
available post-service private and VA treatment records 
identified, or determined that no further efforts would be 
fruitful.  VA has also obtained the records of the Social 
Security Administration's (SSA's) disability determination.  In 
addition, the Veteran was afforded VA examinations to evaluate 
his cervical and lumbar spine claims, and VA opinions were 
obtained to evaluate his ability to capacity to understand and 
comply with requirements regarding perfection of his appeal.  
Upon review, the Board concludes that adequate examinations were 
provided because each was performed by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  Moreover, the resulting diagnoses, opinions and 
rationales were conclusively stated and consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  

The Board acknowledges the argument of the Veteran's 
representative that the March 2009 VA examination was performed 
by a nurse practitioner, and that an October 2008 private opinion 
from a specialist should take precedence over such an opinion.  
However, there was no discussion of the Court's caselaw, 
including cases such as Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993), Goss v. Brown, 9 Vet. App. 109, 114-15 (1996), YT v. 
Brown, 9 Vet. App. 195, 201 (1996) and Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.  See also 38 C.F.R. § 3.159(a)(1) 
[implementing the VCAA, effective November 9, 2000] which defines 
"competent medical evidence" and which makes no mention of 
specialization as a factor.  In this case, as will be addressed 
below, the weight assigned to the March 2009 opinion is based on 
the superior analysis of the evidence and pertinent medical 
principles demonstrated in that report.  The examiner is presumed 
competent to state a medical opinion.  The Board has no basis to 
evaluate the particular expertise of any medical professional 
other than through the reasoning provided by such professional.  
In light of the minimal explanation provided by the Veteran's 
private physician, his expertise in the subject matter is not a 
factor.

II.  Analysis

Timeliness of Substantive Appeal

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely substantive appeal.  A timely 
substantive appeal initially requires that a written notice of 
disagreement be filed within one year after the date of notice of 
the RO denial.  Next, the RO must issue a statement of the case 
on the matter being appealed.  Finally, the appeal must be 
perfected by the filing of a VA Form 9 or other written 
equivalent thereof, indicating an intention to seek appeal to the 
Board.  A timely substantive appeal is one filed in writing, 
within 60 days of the date of notice of the statement of the 
case, or within the remainder of the one-year period of the date 
of notice of the RO decision being appealed, whichever is later.  
The date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3); 
38 C.F.R. § 20.101(d) 2009).  The agency of original jurisdiction 
(AOJ) may close the case for failure to respond after receipt of 
the statement of the case (see 38 C.F.R. §§ 19.32 (2009)), but a 
determination as to timeliness or adequacy of any such response 
for the purposes of appeal is in the province of the Board.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

In this case, there is no dispute as whether the substantive 
appeal was actually filed on time.  The record shows that the RO 
notified the Veteran of the April 2006 rating decision in a 
letter dated April 24, 2006.  And the Veteran then filed a timely 
notice of disagreement with that determination.  As the statement 
of the case was not issued until June 6, 2007, more than one year 
after the mailing of the notifications of the rating decision 
being appealed, the Veteran had 60 days from the date that the 
statement of the case was mailed to him in which to file his 
substantive appeal.  38 C.F.R. § 20.302(b).  The Veteran filed 
his VA Form 9, substantive appeal, which was received at the RO 
on August 27, 2007, beyond the time requirement.  There is no 
evidence or contention that the Veteran actually filed his VA 
Form 9, or any other correspondence indicating his intent to 
perfect his appeal, earlier than August 27, 2007.  And the 
Veteran did not request an extension of time for filing the 
substantive appeal prior to the expiration of the time limit, 
which was explained in the statement of the case.  38 C.F.R. 
§ 20.303 (2009).

The Board has explored whether the receipt of new and material 
evidence within a year of the April 2006 may have vitiated the 
finality of the decision.  See 38 C.F.R. § 3.156(b) (2009); see 
also Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Muehl v. 
West, 13 Vet. App. 159, 161 (1999) (holding that records 
constituting new and material evidence received within one year 
after RO decision rendered RO decision nonfinal).  However, in 
this case, evidence received within a year of the April 2006 
denial consists entirely of duplicate copies of records already 
submitted.  Such evidence is cumulative and not new and material.  

As already noted, the Veteran did not timely file a substantive 
appeal with regard to the April 2006 rating decision, and he does 
not contend otherwise.  The basis of his appeal is that he 
suffers cognitive impairment as a result of strokes, and that 
this prevented him from complying with the requirements regarding 
timeliness.   

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the U.S. 
Court of Appeals for the Federal Circuit held that, for the 
purposes of determining whether a claimant timely appealed to 
that particular court, equitable tolling is available where a 
veteran is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable of 
handling his own affairs or unable to function in society.  

Here, the record reflects that the Veteran did suffer cognitive 
impairment during the time in question; however, the evidence 
deemed most persuasive demonstrates that he was not so 
incapacitated by mental illness-or physical illness for that 
matter-that he could not manage his affairs, to include the 
ability to file the required documents in a timely manner.  

Pertinent evidence includes a November 1989 psychological 
evaluation, which revealed left hemisphere impairment including 
deficiency of verbal acquisition and retention, representing a 
slight cognitive weakness of organic nature.  The examiner stated 
that there was no reason why he could not manage his studies and 
work well.  

A July 2007 private clinic notes reveals a diagnosis of 
delusional parasitosis based on the Veteran's report that he had 
a Botfly infestation.  

Neuropsychiatric evaluations in February, April , and May, 2005 
reveal findings of unimpaired memory, but significant impairment 
of attention and concentration, with an extraordinarily marred 
ability to learn new verbal information.  

In a July 2009 note, a VA clinical psychologist noted that, after 
carefully searching his file, it occurred to him that, if the 
Veteran had been in the midst of a psychotic episode, it "could 
have" disrupted his ability to respond to requests from the 
Board.  

The same examiner who provided the July 2009 note provided a more 
in-depth opinion in September 2009.  The psychologist noted the 
Veteran's correspondence regarding the dispute over his 
disability claims, as well as his testimony at a hearing in 2008, 
and found that the Veteran appeared to be rational and lucid at 
those times.  However, the psychologist concluded that, it is at 
least as likely as not that the Veteran was suffering from a 
cognitive impairment at the requisite severity level.  The basis 
for the opinion is that there are repeated observations by 
credible medical providers during the time-frame in question that 
the Veteran believed he was beset with an imaginary parasite 
infestation.  One physician described him as "confused." 
Another described him as "delusional."  According to the 
examiner, delusional beliefs and mental confusion/disorganization 
due to psychosis or neurological insult can be intermittent, i.e. 
present some days, lucid on others.  Furthermore, it is not known 
exactly when the Veteran was out of town at these two evaluations 
(and thus not receiving his mail).  

Regarding whether the condition also so impaired his abilities as 
to render him incapable of handling his affairs, even with the 
assistance of an attorney or service officer representative, the 
psychologist stated that he was unable to resolve this issue 
without resorting to speculation.  More information is needed.  
If all correspondence was being sent or copied to the attorney or 
representative, then it is most likely that his affairs could 
have been handled appropriately.  However, if correspondence was 
sent to the Veteran, who was then responsible for providing it to 
the attorney or representative, then it is plausible to assume 
that he may have been so disorganized that he was unable to do 
this.

After obtaining additional pertinent records, including treatment 
records from the specific time period in question, i.e., 2007, 
the RO obtained another opinion in December 2009.  Significantly, 
treatment records from 2007 from the University of Washington and 
University of Utah were not previously available for the 
September 2009 opinion.  The reviewer noted that the prior 
opinion was specifically focused on records between February 2007 
and August 2007, which indicate fairly classic symptoms of 
delusional parasitosis, a somatic delusional disorder.  The 
December 2009 reviewer noted that the September 2009 reviewer 
found the Veteran's correspondence regarding the dispute over his 
disability claims, as well as his testimony at a hearing in 2008, 
revealed that he appears to be rational and lucid at those times.  
Moreover, records regarding the delusional parasitosis indicate 
that the Veteran did extensive Internet research on Botflies, and 
that he appeared alert, oriented in three spheres, and 
interactive.  According to the reviewer, there was no mention of 
the Veteran being confused or irrational.  Indeed, he was 
sufficiently organized to travel from Salt Lake City, find the 
appropriate clinic, present information about his Internet search 
on Botflies, and to appear alert, oriented and interactive to the 
clinician.  

The December 2009 reviewer further commented that an internal 
medicine clinic note of January 11, 2007 by Dr. G at the 
University of Washington Medical Center indicated "patient is 
healthy-appearing and in no acute distress."  There was no 
mention of his being confused."  

The December 2009 reviewer also acknowledged evidence indicating 
some confusion on the Veteran's part.  Of significance to the 
reviewer were an ENT consultation of June 4, 2007 by Dr. M, who 
stated "[a]pparently he was diagnosed with a stroke several 
years ago and is still somewhat confused."  A February 23, 2007 
note by Dr. H notes a history of stroke in 1986 while in Sweden 
with residual inability to say words.  However, notes of May 30, 
June 13, June 22, July 12, and December 10, 2007 revealed that 
the Veteran was oriented to person, place, date and event, with 
clear speech, and without evidence of impairment.  No confusion 
or broadly irrational behavior was found in these notes, aside 
from a circumscribed concern regarding Botfly infestation.  

Of particular significance to the December 2009 reviewer, during 
the period from May 30 through December 10, 2007, the Veteran was 
able to schedule and keep five appointments with his neurologist 
without any noted severe impairment that concerned the 
neurologist enough to make a referral for psychiatric care.  
Additionally, a 2005 neuropsychological evaluation by Dr. B of 
Missoula indicated no problems with impaired memory but 
impairments in attention, concentration, and new verbal learning.  
While findings were positive for depression, they were not for 
schizophrenia or other confusional states that indicate 
psychosis.  Further, of interest, a translated neuropsychological 
report of Dr. R, dated March 3, 2000 stated, "as is obvious from 
the results of the neuropsychological tests, we found no 
pronounced impairment of cognitive functions." 

The December 2009 reviewer continued that, by far, the majority 
of evidence immediately before, during and after June through 
July 2007 showed no indication for grossly confused cognitive 
functioning such as a psychotic episode or confusional state.  A 
review of the claims file turned up no diagnosis or notation of a 
psychiatrically confusional state or inability of the Veteran to 
manage his benefits or medical decisions.  Additionally the only 
note indicating any kind of confusional state was the ENT 
consultation of June 4, 2007.  However, the reviewer found it 
significant that the Veteran was not so grossly disorganized and 
confused as to concern that examiner enough for a psychiatric 
consultation.  

While the December 2009 reviewer noted that there is clear 
indication of delusional parasitosis for a time period being of 
concern, the Veteran apparently was quite active in gathering 
information about Botfly infestation on the Internet and was able 
to actively pursue getting second opinions including appointments 
at the University of Utah Medical Center and University of 
Washington Medical Center.  According to the reviewer, these 
behaviors indicate a capacity to plan and execute behavior in a 
deliberated and rational way.  Additionally the Veteran is not 
noted during any of these consultations as being other than 
awake, alert, and oriented times three.  Further, visits to his 
neurologist immediately before, during and after the period in 
question indicate no concern about severe psychotic or 
confusional states.  

Specifically regarding delusional parasitosis and other 
delusional disorders, the December 2009 reviewer noted that the 
DSM-IV diagnostic criteria for 297.1 delusional disorder 
contemplate nonbizarre delusions (i.e., involving situations that 
occur in real life, such as being followed, poisoned, infected, 
loved at a distance, or deceived by spouse or lover, or having a 
disease).  However, apart from the impact of the delusion or its 
ramifications, functioning is not markedly impaired and behavior 
is not obviously odd or bizarre.  

The December 2009 reviewer also cited to specific medical 
treatises for the proposition that delusional disorders are 
characterized by delusions in the absence of any other 
psychiatric illness that could account for the delusional thought 
processes.  Therefore, the primary features of delusional 
disorders such as delusional parasitosis are that the delusions 
are nonbizarre, not schizophrenic or a psychotic mood 
disturbance, and, most importantly, apart from the impact of the 
delusion, function is not markedly impaired and behavior is not 
obviously bizarre.  

The December 2009 reviewer concluded that, it is more likely than 
not that the Veteran does indeed suffer from a delusional 
disorder i.e. delusional parasitosis.  However, individuals with 
encapsulated delusional disorders do not have markedly impaired 
or bizarre functioning other than their nonbizarre delusion.  
Therefore, based on this records review, it was his opinion that 
it is less likely than not that, during the period of June-August 
2007, the Veteran was incapable of rational thought or deliberate 
decision making, or incapable of handling in his own affairs, or 
unable to function in society.

Thus, there is clearly a conflict in the evidence regarding the 
Veteran's level of incapacitation.  The Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 
9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).

Here, the Board finds the December 2009 reviewer to be the be the 
most persuasive, based on that reviewer's access to records 
specific to the time period in question, which were not available 
to the September 2009 reviewer, as well as his in-depth 
discussion of the pertinent evidence, and medical treatise 
information in support of his conclusion.  By comparison, many of 
the September 2009 reviewer's conclusions were speculative or 
inconclusive, such as his July 2009 finding that, if the Veteran 
had been in the midst of a psychotic episode, it "could have" 
disrupted his ability to respond to requests from the Board, as 
well as his finding that "he may have" been so disorganized 
that he was unable to handle his affairs.  

In addition, despite stating conclusively that it is at least as 
likely as not that the Veteran was suffering from a cognitive 
impairment at the requisite severity level, he appeared to base 
this conclusion in part on the fact that it is not known exactly 
when the Veteran was out of town and thus not receiving his mail.  
This has nothing to do with whether he was incapable of rational 
thought or deliberate decision making, or incapable of handling 
his own affairs or unable to function in society.  The Board also 
notes the September 2009 reviewer's acknowledgement that more 
information was needed in order to render a non-speculative 
opinion as to whether the condition also so impaired his 
abilities as to render him incapable of handling his affairs.  In 
sum, while part of the opinion was conclusively stated, the 
overall context of the opinion undermines the presentation of a 
conclusive opinion.  By contrast, the December 2009 opinion is 
conclusively stated, better reasoned, and better informed by 
evidence not available to the September 2009 reviewer, as well as 
medical treatise evidence.  For these reasons, the Board adopts 
the conclusion of the December 2009 examiner that the Veteran was 
not incapable of rational thought or deliberate decision making; 
or incapable of handling in his own affairs; and unable to 
function in society.

The Board also notes that 38 C.F.R. § 3.353(a) defines a mentally 
incompetent person as 'one who because of injury or disease lacks 
the mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  The 
Veteran does not have a guardian appointed for him, and the 
medical evidence shows that the Veteran is competent to manage 
his benefit payments without restriction.  

In the absence of convincing evidence of incapacity, the Board 
rejects the contention that the Veteran's mental and/or physical 
problems form a basis for equitable tolling.  See Barrett, 363 F. 
3d at 1321 [which addresses mental problems, and stands for the 
notion that a medical diagnosis alone or vague assertions of 
mental problems will not suffice].  Thus, equitable tolling is 
not available here.

Because the Veteran did not timely file a substantive appeal 
regarding the April 2006 rating decision, the Board lacks 
jurisdiction to adjudicate any issues addressed therein on the 
merits.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Thoracolumbar and Cervical Spine Claims

The RO initially denied claims seeking service connection for 
thoracolumbar and cervical spine disabilities in an April 2006 
rating decision.  As the Veteran did not perfect an appeal of 
that decision, and as there is no equitable basis to excuse his 
untimeliness (see discussion above), it is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

In this case, additional, relevant evidence associated with the 
claims file since the April 2006 decision includes official 
service department records received in September 2008.  These 
records include pertinent service treatment records.  As, 
pursuant to 38 C.F.R. § 3.156(c), these additional service 
records require reconsideration of the claim for service 
connection, analysis of the claim in light of 38 C.F.R. 
§ 3.156(a) is unnecessary.  

Turning to the merits of the reopened claims, Veterans are 
entitled to compensation from the Department of Veterans Affairs 
if they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes initially that, although the Veteran had no 
active duty, but only periods of ADT, because he was disabled due 
to an injury incurred in the line of duty, and therefore has 
status as a Veteran for that period for VA purposes.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Here, the service treatment records reveal that the Veteran 
sustained an injury to his back in August 1971 when he contacted 
the ground following a parachute jump from a helicopter, during 
which he became entangled in his parachute shroud lines and was 
unable to execute a proper parachute landing fall (PLF).  An 
outpatient emergency records reveals diagnoses of cervical and 
lumbar sprain.  The Veteran apparently saw a private physician 
who thought there was a minimal compression fracture of T-12.  
However, no x-rays are of record from this visit.  The Veteran 
was evaluated at the Madigan General Hospital orthopedic clinic 
in September 1971.  The diagnosis of minimal compression fracture 
of T-12 was noted on the report, and the Veteran was referred for 
follow up treatment from a community physician.  

The following year, in August 1972, the Veteran experienced 
extremity numbness after riding in a jeep while on inactive duty 
for training.  An August 1972 sick slip shows complaint of acute 
back pain and intermittent tingling of both upper extremities.  
Neck and back examinations, and neurological examination were 
normal.  At that time x-rays of the cervical and thoracic spine 
were normal.  An April 1973 clinical record notes a diagnosis of 
mild residual cervical strain.  

A December 1973 letter from the Veteran's private physician, 
C.R.C., states that the Veteran has been seen in the orthopedic 
clinic on several occasions for pain at the base of the neck.  
There was "evidence of bilateral C7 nerve root irritation and 
bilateral cervical spondylitis at the C6-7 level," which relates 
to his "original back injury."  

In March 1974, the Veteran was again admitted to Madigan Medical 
Center for observation regarding cervical radiculopathy with 
complaint of decreased strength in the right arm.  An EMG found 
no evidence of denervation.  There was no evidence of 
neurological disease.  

In February 1975, the Veteran was extensively evaluated at the 
Fitzsimons Army Medical Center for complaint of multiple aches 
and pains of uncertain etiology.  X-rays of cervical, thoracic 
and lumbar spine were all negative.  The Veteran requested a 
myelogram, which was found not to be indicated based on his 
symptomatology, which was not compatible with a discreet spinal 
cord lesion.  The examiner concluded that the Veteran's 
symptomatology was probably functional in nature and did not 
warrant a myelogram.  He found no evidence for neurological 
disease. 

The Veteran was hospitalized in April 1975 following a head-on 
motor vehicle accident, during which his head impacted the 
windshield.  X-rays in April 1975 reveal some straightening of 
the cervical spine, but were otherwise within normal limits; it 
was noted that a mild compression fracture of the dorsal spine, 
D7, "would have to be considered"; above the level of D7, the 
upper dorsal spine shows a slight degree of dextroscoliosis, with 
several of the upper dorsal bodies showing early osteoarthritic 
marginal bone spurring; very early osteoarthritic marginal bone 
spurring of the lumbar spine, as well as spina bifita at S1.  

A National Guard periodic examination in April 1975 reveals 
positive straight-leg-raising and tenderness of the thoracic 
spine.  However, the next periodic examination, in October 1979, 
when the Veteran was in the Reserves, showed normal findings for 
the spine.  The Veteran reported that he was in good health, and 
that he had no current problems related to the August 1971 
injury.  

In October 1981, the Veteran hit his head on the roof of a 
military vehicle on field maneuvers and complained of low and mid 
back pain and neck pain.  An October 1981 clinical record reveals 
that pain from the 1971 injury had persisted for 2 years.  On 
examination, the neck had full range of motion; motor function 
was completely intact for upper and lower extremities; there was 
no evidence of spasm or atrophy; and straight-leg-raise testing 
was negative.  The examiner reported that there were no objective 
findings, with a history of muscle sprain and old neck and back 
injury.  A September 1983 periodic examination revealed normal 
findings for the spine, and no significant interval history.  

A July 1985 private evaluation notes pain in the whole body, and 
recently primarily in the back, neck, upper arm and leg.  
December 1989 evaluation of E.B.R. shows chronic pain syndrome of 
an organic brain syndrome due to head injury.  This report noted 
both the 1971 injury and MVA in 1975.

An August 2004 letter from private physician D.B. states that the 
Veteran suffers chronic pain, peripheral polyneuropathy and 
cognitive impairment due to neurotoxic effects of exposure to 
chemicals while employed by the U.S. Bureau of Land Management.  

Private evaluation in September 2005 reveals "history of back 
pain since a 1971 compression fracture due to a parachuting 
accident in the service."  An August 2005 EMG and nerve 
conduction study revealed mild to moderate acute and chronic L5 
radiculopathy, with normal findings for upper extremities and 
left lower extremity.  An MRI in August 2005 reveled disc 
herniation at L4-5, and degenerative disc disease at L5-S1.  

In March 2006, the Veteran's wife stated that, for as long as she 
has known the Veteran (14 years), he has been in constant pain 
due to his back injuries.  

A June 2007 private report from C.P.S. finds that the Veteran's 
chronic low back pain is secondary to an industrial injury.  

The Veteran's former spouse, in a January 2006 letter, stated 
that the Veteran used considerable amounts of pain killers since 
the 1971 injury.  A January 2006 letter from former coworker 
stated that the Veteran was terminated due to disability in 1986.  
In January 2006, the Veteran's sister stated that the Veteran 
suffered almost constant pain since his 1971 injury.  

The report of VA examination in July 2005 reveals the examiner's 
conclusion, after review of the record, that the current low back 
condition is not likely secondary to a parachute jump 30 years 
ago, but is more likely than not an age-related condition or some 
other event.  He reasoned that, had the Veteran injured his low 
back in 1971, there would likely be concurrent, ongoing 
documentation.  She further noted that the diagnosis of a 
cervical spine condition in 1971 was noted to be cervical strain.  
Degenerative disc disease is not mentioned in 1971 evaluation, 
but only became apparent after separation.  Further x-rays of 
cervical, thoracic and lumbar spine done for the examination did 
not identify a T10 fracture, but showed normal soft tissues, and 
osseous structures that are normally calcified and aligned.  No 
fractures or subluxations were seen.  The diagnosis was mild 
early degenerative changes of the cervical, thoracic and lumbar 
spine, likely age related or due to other causes post military, 
such as motor vehicle accidents, but no fracture of the thoracic 
spine, and mild early degenerative disc disease, likely age 
related or due to other causes post military.  No diagnosis was 
provided for the lumbar spine.  

Another examination was conducted by the same examiner in January 
2006.  She concluded after extensive records review that the 
Veteran had early degenerative changes of the entire spine and 
L5-S1 discogenic disease.  She concluded that, since the first 
evidence of degenerative disc disease is seen in 2003, and no 
prior evidence of this occurs, the current low back condition is 
likely due to other causes and not due to, caused by, or 
aggravated by, activities during service 30 years ago.  

In October 2008, a private physician, A.J.R., submitted a letter 
that simply stated, "I have had the opportunity to examine [the 
Veteran] for his chronic low back pain.  I have also had the 
opportunity to review the Veteran's Service Treatment Records 
dating back to a parachute injury that he suffered in the early 
1970s.  From this review, it is my opinion that [his] current low 
back difficulties are more likely than not attributable to the 
parachute injury that [he] experienced.  It is also my opinion 
that his chronic cervical spine issues are related more likely 
than not to this injury as well.

The report of VA examination in March 2009 reveals no objective 
evidence of radicular pain to the upper extremities, and 
neurological testing for upper extremities was negative 
bilaterally.  It was the examiner's opinion after careful review 
of the claim file medical records, review of the neurological 
consultations, review of plain film and magnetic resonance 
imaging (which is negative for pathology in 1989, 18 years after 
the parachute injury), the current condition is less likely than 
not related the parachute injury or any other event in service, 
and more likely than not related to age and wear and tear on the 
body.  He reasoned that the first radiographic evidence for 
degenerative disc disease presents when the Veteran is 
approximately 60 years of age.  He stated that he had reached the 
same conclusion as the examiner of 2005-06 and that the 
additional service treatment records received in 2008 were 
reviewed and materially influenced his opinion.  

Regarding the thoracolumbar spine, the March 2009 examiner found 
no objective evidence of radicular pain to the lower extremities 
bilaterally and no complaints of pain on palpation over the 
sciatica nerves bilaterally.  Neurological testing for lower 
extremities was negative bilaterally.  After careful review of 
the claim file medical records, the examiner was unable to locate 
any diagnostic evidence indicating a compression fracture at the 
T-10 level or any other level within the thoracic or lumbar spine 
after the parachuting injury in 1971.  There were only subjective 
reports of this injury.  While radiology dated July 15, 2005 was 
noted to confirm early degenerative changes entire spine, the 
medical records showed no conclusive evidence for injury to the 
thoracic or lumbar spine following the parachute injury in 1971, 
or evidence for any other injury to the spine during service.  In 
addition, review of the radiographic evidence indicated onset of 
early degenerative disease around the age of 60.  The examiner 
concluded that the Veteran's current mid/low back disorders are 
less likely than not related to the injury in service and more 
likely than not related to other factors such as age and normal 
wear and tear.  According to a cited orthopedic surgeon, 50 
percent of the general public will develop back pain by the age 
of 40.  

Here, as noted above, there is no dispute regarding whether the 
Veteran sustained an injury during a qualifying period of 
service.  There is also no dispute regarding his complaint of 
symptoms within a short time after the injury.  However, 
extensive evaluation in 1974 and 1975 revealed no neurological 
problems, and the record clearly shows that such complaints had 
resolved entirely by the time of the October 1979 periodic 
examination.  The evidence also shows that the Veteran sustained 
other injuries subsequent to the 1971 injury, and that there 
appears to be no significant treatment for the back or neck for a 
substantial period, between 1989 and 2004.  As such, the central 
question to be resolved is whether the Veteran's current 
degenerative disc disease and arthritis of the thoracolumbar and 
cervical spine are related to the 1971 injury.    

The Board notes that arthritis was not manifest within a year of 
the Veteran's qualifying period of ADT.  Moreover, it has been 
related to age and normal wear.  The Veteran's degenerative disc 
disease did not become manifest until quite recently.  Regarding 
these diagnoses, the Board finds the reasoning of the March 2009 
VA examiner to be more persuasive than that of the Veteran's 
private physician, A.J.R., as A.J.R.'s reasoning is not provided.  
On the other hand, the March 2009 opinion is well reasoned and 
consistent with the recorded medical history.  That opinion 
accounts for the divergent evidence in service and after service 
and offers an objectively reasonable assessment of such evidence.  
Moreover, while A.J.R. stated that he reviewed the service 
treatment records, he did not discuss them.  In particular, he 
did not address the April 1973 diagnosis of only mild residual 
cervical strain, the March 1974 EMG showing no evidence of 
denervation and no neurological disease, the February 1975 
finding that the Veteran's complaints were probably functional in 
nature, as there was no evidence of neurological disease, the 
pertinently normal findings in October 1979, or the Veteran's 
statement in October 1979 that he no complaints related to the 
1971 injury.  Nor did he discuss any post-service records.  Based 
on his lack of discussion or acknowledgment of significant 
evidence weighing against his opinion, the Board finds the 
opinion unpersuasive.   

The Board acknowledges the December 1973 letter from the 
Veteran's private physician, C.R.C., noting "evidence of 
bilateral C7 nerve root irritation and bilateral cervical 
spondylitis at the C6-7 level."  However, the objective basis 
for this conclusion is not provided, and the "evidence" is not 
identified.  Of greater probative weight to the Board is the 
March 1974 EMG showing no evidence of denervation and no 
neurological disease.  The Board also acknowledges the early 
discussion of a compression fracture of the thoracic spine.  
However, the evidence regarding this fracture appears to be 
entirely second-hand.  X-rays showing this fracture are not of 
record, and the Board finds the March 2009 examiner's conclusion, 
based on review of recent x-rays, to be more persuasive than the 
earlier reports.  

Finally, the Board acknowledges that the record contains numerous 
references in clinical records to back and neck problems 
resulting from the 1971 injury, or symptoms experienced since the 
1971 injury.  However, with the exception of the specific 
opinions provided above, these are presented as recitations of 
the Veteran's assertions, and not as opinions based on review of 
the evidence.  To that extent, they carry no more probative 
weight than the Veteran's assertions themselves.  While the 
Veteran is competent to report his symptoms, establishing the 
etiology of degenerative disc disease and arthritis are not 
matters for lay observation, but require medical knowledge.  
Accordingly, his opinion is not as persuasive (credible or 
competent) as that of the March 2009 examiner.  

The Board also notes that, to the extent that the Veteran and 
others who have known him since service purport to relate his 
current diagnoses to service by observation of symptoms, such 
assertions are unavailing.  According to his current wife, she 
had only known him for the 14 years prior to her March 2006 
letter.  His former wife and sister have each written that the 
Veteran suffered almost constant pain since his 1971 injury.  
However, these accounts are inconsistent with medical reports, 
such as the October 1979 report, which indicate normal findings 
for the spine, as well as the Veteran's statement that he was in 
good health, and that he had no current problems related to the 
August 1971 injury.  The Board finds the contemporaneous 1979 
account to be more reliable than the recent recollections of 
theVeteran, Veteran's former wife and sister.  

In sum, the evidence shows that arthritis did not become manifest 
within the presumptive period, and the current degenerative disc 
disease and degenerative joint disease are attributable to age 
and normal wear, and are not related to the in service injury.  
Accordingly, service connection for disabilities of the 
thoracolumbar and cervical spine is not in order. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

The appeal regarding the timeliness of a substantive appeal 
received on August 27, 2007 with respect to the April 2006 rating 
decision is denied.  

The application to reopen the claim seeking service connection 
for a thoracolumbar spine disorder is granted.

The application to reopen the claim seeking service connection 
for a cervical spine disorder is granted.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


